DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Amendment filed on April 19, 2022. Claims 1-20 are pending. Claims 1, 4, 9, and 17 are amended. 

Response to Arguments
Applicant's arguments filed on April 19, 2022 with respect to claims 1-20 have been fully considered but they are not persuasive. 
Referring to claims 1, 9 and 17 as amended, Applicant argues that Wu does not teach ‘integrating a custom ontology into a semantic search function in which the semantic search function originally used a separate ontology’, as amended. However Examiner respectfully disagrees. Wu discloses that a query in semantic query language with common ontology is paraphrased (i.e. integrated) into a local ontology query for the local ontology of data system 113 for processing [para 46,50]. Examiner submits that the query in semantic query language originally contained common ontology after which it is paraphrased into a local ontology query. As such, Examiner maintains that Wu does teach that the semantic search function originally used a separate ontology, as amended. 

All other of Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/2/22 is being considered by the examiner.

Claim Remarks
The term ‘computer readable storage medium’ recited in claims 17-20 is disclosed in the instant specification [para 95] as not to be construed as being transitory signals per se. As such, the claims are eligible in view of 35 USC 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7-9, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0038609 by Wu, and further in view of US 2013/0311419 by Xing et al (hereafter Xing). 
Referring to claim 1, Wu discloses a computer-implemented method [Abstract] comprising:
integrating a custom ontology into a semantic search function in which the semantic search function originally used a separate ontology, the semantic search function being configured to perform a semantic search over a corpus enriched with a separate ontology [wherein a query in semantic query language with common ontology is paraphrased (i.e. integrated) into a local ontology query for the local ontology of data system 113 for processing, para 46,50, Fig 3; target and source ontologies, para 66, Fig 10; Examiner submits that that the semantic query language was in the common ontology originally after which it is paraphrased into a local ontology, thereby reading on the limitation ‘..in which the semantic search function originally used a separate ontology’]; 
executing the semantic search function using the custom ontology to perform the semantic search of the corpus [wherein paraphrased query is sent to data system 313 for processing, para 50, Fig 3]; and
generating results from the semantic search of the corpus based on input received by the semantic search function [wherein result is returned in local ontology, para 50, Fig 3].

Referring to claim 1, Wu discloses all of the above claimed subject matter, however remains silent as to the custom ontology having been obtained via a user device.
Xing teaches that a custom (base) ontology is obtained via a user device [a user can input base ontologies into a reasoning system 109 or can define the base ontologies from scratch through an ontology creation graphical user interface, para 32]. Xing also discloses an ontology uploader 155 through which separately created or pre-existing base ontologies can be uploaded [para 34] as well as a remote client that can be used to access and interface with the reasoning controller using a remote GUI provided by the ontology creation GUI. 
Wu and Xing are analogous art because they are directed to the same field of endeavor- reformatting of data within a base/custom ontology. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the common ontology of Wu to enable it to be uploaded or input by a user, as taught by Xing. 
The ordinary skilled artisan would have been motivated to make this modification because it would achieve predictable results and because Wu allows for variations and modifications to the described embodiments [para 221]. 

Referring to claim 9, the limitations of the claim are similar to those of claim 1 above in the form of a system [Wu, system, Fig 1 and specification] comprising memory having computer readable instructions [Wu, Fig 1, elements 101-103 and specification]; and one or more processors for executing the computer readable instructions [Wu, processor 105, Fig 1 and specification]. As such, claim 9 is rejected for the same reasons as claim 1. 

Referring to claim 17, the limitations of the claim are similar to those of claim 1 above in the form of computer program instructions executable by a processor [Wu, Fig 1 and specification]. As such, claim 17 is rejected for the same reasons as claim 1.

Referring to claims 5 and 13, Wu/Xing  discloses that the separate ontology is used to enrich the corpus [Wu, local ontology of data system 113, para 46, 50; Fig 3-4].
Referring to claims 7 and 15, Wu/Xing discloses that integrating the custom ontology into the semantic search function comprises determining congruences between entities and relationships in the custom ontology and the separate ontology, the semantic search function employing the congruences to support the input received by the semantic search function [Wu, wherein query paraphrasing process converts original query into semantically equivalent query or a semantically implicative query, para 51; see query request to obtain names of the wife of all persons named John Wilson from data system 313 and determination of semantically implicative query using the entities and relationships in ONQL query, para 52, 55-57].
Referring to claims 8 and 16, Wu/Xing discloses that the integrating and the executing enable unilaterally provisioning computing capabilities for providing a customized search experience over the corpus that was enriched with the separate ontology different from the custom ontology [query paraphrasing enables single query statement to query multiple data systems in different ontology, para 16; highly scalable ontology-oriented data system and data retrieval, para 17].

Claims 2-4, 10-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Xing, as applied to claims 1, 9 and 17 above respectively, and further in view of US 2018/0107760 by Saha et al (hereafter Saha) as provided by Applicant in IDS dated 2/25/22. 
Referring to claims 2, 10 and 18, Wu/Xing discloses all of the above claimed subject matter, and also discloses that the query paraphrasing function (i.e. semantic search function) associated with the common and local ontologies [Wu, para 50-52, Fig 1-4]. However, it remains silent as to the query paraphrasing function specifically being a typeahead function. Saha teaches providing suggestions for completing partial query requests input by a user [Abstract; para 24, semantically valid query completion suggestions, para 26; Fig 1].
Wu, Xing and Saha are analogous art because they are in the same field of endeavor- querying based on system ontologies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the query paraphrasing function of Wu to include the query completion suggestion functionality of Saha. 
The ordinary skilled artisan would have been motivated to make this modification because it would achieve predictable results and furthermore because Wu discloses that its ontology-oriented data retrieval system including query paraphrasing functionality disclosed can be modified in other ways besides the described embodiments [Wu, para 221]. 

Claims 3, 11, and 19 are similar to claims 2, 10 and 18 discussed above in light of Wu/Xing/Saha. As such, they are rejected for similar reasons as the aforenoted claims. Claims 3, 11 and 19 furthermore recite that the typeahead function generates  suggestions based on the custom ontology as an alternative to the separate ontology  [Wu, query statements in common ontology are paraphrased into semantically equivalent statements in local ontology, para 19-20,50-51].

Claims 4, 12 and 20 are similar to claims 2, 10 and 18 discussed above in light of Wu/Xing/Saha. As such, they are rejected for similar reasons as the aforenoted claims. Claims 4, 12 and 20 furthermore recite that the typeahead function generates  suggestions for a user based on the custom ontology in place of the separate ontology [Wu, query statements in common ontology are paraphrased into semantically equivalent statements in local ontology, para 19-20,50-51; Xing, user uploaded or input base ontologies, para 32-34; Saha, suggestions provided for completing partial query requests input by a user, Abstract; para 24, semantically valid query completion suggestions, para 26; Fig 1].
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Xing, as applied to claims 1 and 9 above, and further in view of US Patent 7,505,989 issued to Gardner et al (hereafter Gardner), as provided by Applicant in IDS dated 7/28/20. 
Referring to claims 6 and 14, Wu/Xing discloses all of the above claimed subject matter, and also discloses that the query paraphrasing function (i.e. semantic search function) uses the common (i.e. custom) ontology to generate suggestions for a user entering the input as a search query [Wu, para 50-52, Fig 1-4]. However, it remains silent as to indexing the custom ontology to create an index. Gardner teaches that documents may be included as concepts within an ontology and that the representation of those documents as concepts may be tracked via an index such that the exact concepts contained within a text document that is itself a concept in the ontology can be determined [col. 48, lines 43-52].
Wu, Xing and Gardner are analogous art because they are in the same field of endeavor- customization of ontologies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the common ontology of Wu that is paraphrased (customized) to the local ontology, to include the indexing of documents within a custom ontology of Gardner.
The ordinary skilled artisan would have been motivated to make this modification because it would achieve predictable results and furthermore because Wu discloses that its ontology-oriented data retrieval system can be modified in other ways besides the described embodiments [Wu, para 221]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167